HANLON, JUDGE:
This matter is before the Court pursuant to claimants' Motion to Reconsider that certain Order heretofore entered in this matter on July 13, 1988, and the Court deeming it proper, said Order is hereby set aside.
The Court is further of the opinion to deny the respondent's Motion for Summary Judgment heretofore made.
The Court has carefully reviewed the memorandum of counsel and oral argument in this case and has come to the following conclusions:
1. That under the holding in Donaldson v. Gainer, 294 S.E.2d 103 (1982), the Court of Claims is the proper forum for complainants to seek redress.
2. The holding in Longanacre v. Crabtree, 350 S.E.2d 760 (1986), wherein the Supreme Court granted the Legislature time to correct the unconstitutional magistrate pay provision of W.Va. Code Chapter 50, Article 1, Section 3, does not preclude the underpaid complaints from seeking redress in this Court.
3. The two-year statute of limitations contained in W.Va. Code Chapter 21, Article 5C, Section 8, in equity and good conscience, should be applicable to any recovery in this case.
There being no disputed issue of fact to be resolved by this Court, insofar as the question of liability is concerned, the parties are directed to prepare a stipulation of fact showing the amount of unpaid wages to which each complainant would be entitled within two years next preceding the institution of this case and to submit the same to the Court for consideration.